 SPORTS COACH CORPORATION OF AMERICASports Coach Corporation of America and DennisHamm.Case 31-CA-2807April 25, 1973DECISIONAND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn December 14, 1972, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent and the Gen-eral Counsel filed exceptions and supporting briefs,'and the Petitioner in Case 31-RC-1954 2 filed a briefin response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andiRespondent'smotion to reopen therecordfor introduction of additionalevidence is hereby denied,as the evidence sought to be introduced relates tomatters which can best be resolved at the compliance stage of this proceed-ing. Insofar as the proffered evidence relates to the validity of Hamm'sreinstatement and subsequent discharge,which is the subject of the chargein Case 31-CA-3429,in which a complaint has now issued,itmay be admis-sible at the hearing thereinWe note,however,that settled Board policyrequires reinstatement of discriminatees to their former positions,and thatreinstatement to a substantially equivalent position is sufficient only wherethe former position no longer exists.Chase NationalBankof the City of NewYork,65 NLRB 827. Weshall amendthe Administrative Law Judge's recom-mended Order to conform to thispolicy,as requested by the General Coun-sel.The GeneralCounsel hasmoved to remand this case and consolidate it forfurther hearing with said Case31-CA-3429 Respondenthas taken the posi-tion that this motion should be grantedonly ifRespondent'smotion toreopen therecordis also granted and the reopened hearing is also consolidat-ed with that in Case3I-CA-3429.Having denied Respondent'smotion, wealso deny the General Counsel's motion to remand,as any findings made inCase 31-CA-3429 cannotaffect our decision on the merits of this caseHowever,the Regional Director is free to consider the findings in that casein determining whetner Respondent has complied with the Decision andOrder issued herein,and official notice may be taken of this Decision andOrder in the proceedingin Case 31-CA-3429.2 The AdministrativeLaw JudgeseveredCase 3I-RC-1954 fromthis caseand referred it to the Regional Director for further proceedings. Thereafter,the Associate Executive Secretary denied Respondent'smotion to transferthe representation proceeding to the Board and consolidate it with the instantproceeding.Respondent has renewed its motion with the Board The motionis hereby denied.By signing the consent election agreement herein,Respon-dent agreed to make the Regional Director the final arbiter of any questionsrelating to the election. Jas.H Matthews Co, Industrial Marketing ProductsDivision,145 NLRB 1680,1683, and cases cited therein. The fact that someof these questions may also be relevant to an unfair labor practice proceedingis insufficient ground for not holding Respondent to its agreement.Accord-ingly,the AdministrativeLaw Judge's recommendations with respect to thechallenged ballots and Respondent's objectsto the election are not before us,the Respondent's exceptions to those recommendations are not properlyaddressed to us, and we do not pass on them3The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law JudgeIt is the Board's establishedpolicy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,145conclusions 4 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The General Counsel excepts to the AdministrativeLaw Judge's finding that the conversations of man-agement spokesmen with the discharged employeeson January 13, 1972, consisted only of voluntary, full,and free exchanges which involved no coercion. Wefind merit in this exception.As found by the Administrative Law Judge, on Jan-uary 13, the day following their discharge, RobertSpar (Chairman of the Respondent's Board of Direc-tors) and dischargees Hamm, LeFleur, Fields, andSawchuck had a lengthy discussion of the problemswhich had led the employees to seek union represen-tation.Fields was offered reinstatement on Hamm'sassurance that Fields was not an active union sup-porter. Thereafter, Spar asked Hamm and LeFleurwhether they wouldstill needthe Union if they werereinstated and those problems were solved, andHamm replied that he believed the employees wouldstill need union representation. The possibility of theirreturn to work was not pursued further. In this con-text, we are persuaded that the Respondent's inquiryamounted to an offer of reinstatement and promise toremedy the problems if the two men would abandontheir support of the Union. Such a condition on areinstatement offer constitutes a clear violation ofSection 8(a)(3) and (1) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Orderthe recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, SportsCoach Corporation of America, Chatsworth, Califor-nia, its officers,agents, successors,and assigns, shalltake the action set forth in the saidrecommendedOrder,as somodified:1.Add the following as paragraphs 1(f) and (g):"(f)Conditioningreinstatementof employees ontheir abandonment of support for the Union."(g) In any othermanner interferingwith, re-straining, or coercing employeesin the exercise of therights guaranteedin Section7 of the Act."2. In paragraph 2(a), delete the words "to their for-mer or substantially equivalent positions" and substi-tute therefor the words "to their former positions or,enfd.188 F.2d362 (C.A. 3) We havecarefully examined the record and findno basis for reversing his findings.4 The General Counsel has excepted to the Administrative Law Judge'sfailure to make additional findings of unlawful interrogation,threats ofdischarge,and creation of the impression of surveillance.We find it unneces-sary topass on these exceptions,since any such additional findings wouldmerely be cumulative and, therefore,would not affect our remedy herein.sImperial Outdoor Advertising,192 NLRB 1248.203 NLRB No. 24 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDif these no longer exist,to substantially equivalentpositions,dismissing,ifnecessary,any individualshired sinceJanuary 12, 1972."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the complaint herein be,and it hereby is, dismissed insofar as it alleges unfairlabor practices not found herein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board foundthat we violated the National Labor Relations Actand ordered us to post the following notice:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively througha represen-tative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything which interferes withthese rights. Specifically,WE WILL NOT question our employees concern-ing their union activities or the union activities ofother employees.WE WILL NOT threaten to discharge our employ-ees for engaging in union activities.WE WILL NOT solicit our employees to form anemployee grievance committee in order to under-mine our employees' support of the Union.WE WILL NOT give our employeesthe impres-sion that we are engaging in surveillance of theirunion activities.WE WILL NOT discharge our employees for en-gaging in union activities.WE WILL NOTcondition reinstatement of em-ployees on abandonment of their support for theUnion.WE WILL offer Dennis Hamm, Daniel LeFleur,and Nick Sawchuck immediate and full rein-statement to their former positions or, if these nolonger exist, to substantially equivalent positionswithout prejudice to their seniority and otherrights and privileges, and WE WILL reimbursethem for any pay losses they may have sufferedby reason of our discrimination against them,plus interest on the amount reimbursed.SPORTSCOACH CORPORA-TION OF AMERICA(Employer)DatedBy(Representative)(Title)We will notify immediately the above-namedindivid-uals, if presently serving in the Armed Forces of theUnited States, of the right to fullreinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions, may be directed to theBoard's Office, Room 12100, Federal Building, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7351.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJune 13, 14, 15, 16, 21, 22, and 23, 1972,1 I presided over ahearingat Los Angeles, California, to try issues raised by acomplaint issued on April 25, 1972, on the basis of a chargeand an amended charge filed by Dennis Hamm, an individ-ual, on January 13 and March 3, respectively, plus chal-lenges to votes cast at,and objections to, an election heldon February 23, 1972.The complaint alleges that Sports Coach Corporation ofAmerica2discharged three employees because of their ac-tivities on behalf of International Union, United Automo-bile,Aerospace & Agricultural ImplementWorkers ofAmerica, U.A.W.,3 and engaged in independent conductviolative of Section 8(a)(1) of the National Labor RelationsAct, as amended (hereafterthe Act).The electionissues concernboth union and companychallenges to certain ballots and company objections to theelection.The Company denied the material allegations of the com-plaint. In the course of the hearing, the Company producedevidencein support of its ballotchallenges and electionobjections;the Union produced evidence in support of itsballot challenges; and the General Counsel and the Union1Read 1972 hereafter after all date references omitting the year.2Hereafter called the Companyor Sports Coach3Hereafter calledU.A.W orthe Union SPORTS COACH CORPORATION OF AMERICA147produced evidence in support of the complaint allegations.The parties also supported their respective defense posi-tions.The issues joined by the parties and litigated at the hear-ing were: (1) whether the leadmen who allegedly committedindependent 8(a)(1) violations and the leadmen whose voteswere challenged by the Union were supervisors and agentsof the Companyat times pertinent; (2) whetherthe invento-ry control clerk whose vote was challenged by the Unionwas an office clerical employee excluded from the unit; (3)whether the Company by the conduct of its supervisors andagents committed independent violations of Section 8(a)(1)of the Act; (4) whether Hamm, LeFleur, and Sawchuckwere discharged by the Company because of their unionactivities or for cause;and (5)whether Hamm and LeFleurwere agents and representativesof the Unionengaging inelectioneering in the voting area at the time the election wasconducted.The parties appeared by counsel at the hearing and wereafforded full opportunity to introduce evidence, examineand cross-examine witnesses,argue, and file briefs. Briefshave been received from the General Counsel, the Union,and the Company.Based on my review of the entire record, observation ofthe witnesses,perusal of the briefs and research,I enter thefollowing:FINDINGS OF FACTThe Union's campaign to organize the Company's em-ployees commenced with a December 1971 contact betweenunion representatives and company employees and culmi-nated in a petition for certification filed by the Union inCase 31-RC-1954 on January 14 andchargesfiled by em-ployee Hamm the previous day, January 13. The majorunion organizational effort occurred between January 6-12,as did the alleged discriminatory discharges and allegedindependent violations of Section 8(a)(1) of the Act.The complaint alleges that three employees were dis-charged on January 12 because of their activities on behalfof the Union,5 and that various alleged supervisors commit-ted numerous independent violations of Section 8(a)(1) ofthe Act between January 6-14.An agreement for a consent election was executed by theparties and an election was conducted on February 23. TheUnion challenged the votes of 10 leadmen and an inventorycontrol clerk on the ground they were supervisors and anoffice clerical employee excluded from the unit. The Com-pany challenged the votes of two alleged discriminatorilydischarged employees, Hamm and LeFleur, on the groundthey were not employees. The Company objected to theelection on the ground Hamm and LeFleur,as agents andrepresentatives of the Union, campaigned in the voting areawhile the employees were casting their ballots.I shall first consider the issue of whether the 10 leadmenfiguring in the union ballot challenge and alleged indepen-dent 8(a)(1) violations were supervisors and agents of theCompany at pertinent times.IJURISDICTIONAND LABOR ORGANIZATIONThe complaint alleges,the answer admits, and I find thatthe Company at all times material was an employer engagedin commerce in a business affecting commerce and theUnion was a labor organization,as those terms are definedin Section 2(2), (5), (6), and (7) of the Act.11THE ALLEGED UNFAIR LABOR PRACTICESAND ELECTION ISSUESA. BackgroundAt times material to this proceeding, the Company wasengaged in the production of motor coaches.Itsmain plantwas located on Independence Avenue in Chatsworth, Cali-fornia, and it conducted subsidiary operations in an adja-cent building (hereafter called the B & M building) andanother building approximately 2 miles distant (hereaftercalled the Canoga Avenue building). It employed approxi-mately 120 persons in 13 departments, with each depart-ment headed by a leadman. The departments were machineshop, weld shop, foam, fiberglass, shell installation, cabinetfabrication,cabinet installation,electrical installation,plumbing installation,trim installation,final detail,warran-ty, and stockroom. Overall supervision of the operations atthe three locations was exercised by William Mathews, pro-duction manager,and the assistant production manager, AlDowd.'4The complaint alleged,the answer admitted,and I find that at all timespertinent Mathews and Dowd were supervisors and agents of the CompanyB. The Leadman-Supervisor IssueThe complaint alleges,inter alia,that Leadmen Blye,Egge, Thackrey, Vann, and Whitcomb committed indepen-dent violations of Section 8(a)(1) ofthe Act.In the courseof the February 23 election, the Union challenged the votesof the five leadmen just named,as well as votes cast byLeadmen Garcia, Howard, Madvig, Scolovino, and Shep-herd, on the ground the 10 leadmen just named were super-visors within the meaning of the Act.These 10 leadmen share certain common characteristicsas distinguished from other employees within their depart-ments.6They are paid a weekly salary plus a bonus calculated onthe number of coaches over a given quota produced eachweek. Employees within their departments are paid an hour-ly rate and do not receive any bonus.The 10leadmendo not receive any overtime pay, thoughthey regularly work 50-70 hours per week; the employees intheir departments are paid time and a half for all hoursworked over 40 hours within the workweek.The 10 leadmen do not punch timeclocks, while the em-ployees in their departments do.The 10 leadmen attend preshift supervisory meetingsacting on its behalf within the meaning of the Act.5Dennis Hamm, Daniel LeFleur,Nick Sawchuck,Randy or Mile Fields,and Guillermo Arce were discharged on January 12. Fields was reinstatedthe nextday, January13.Mathews testified without contradiction that Arce'sfile contained numerous warning notices and he was fired for cause; this wasnot contested either by the General Counsel or the Union.6The following findings are based on mutually corroborative testimony ofboth company and employee witnesses. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach day, at which problems concerning personnel, produc-tion,material,etc.,are discussed,plans developed, andwork allocated for the day. The department employees donot attend such meetings and report at the regularly sched-uled shiftstarting time.The 10 leadmenassignand direct the work of the employ-ees in their departments;changetheir jobassignments;grant or deny their requests for time off; okay theiromissions from timecards;and tally theirtimecards beforeturning them in to the payroll department.The 10 leadmen train and test new employees,set thedepartmental work pace,inspect the work when it is com-pleted, and either okay it or have it replaced or reworked.The 10 leadmen are consulted by highermanagement andtheir recommendations are considered with regard to raises,transfers,promotions,hires,fires,or discipline within theirdepartments.The 10 leadmen do not spend all their time performingphysical labor within the department, but rather spendvarying times ranging up to 100 percent on some days lead-ing and directing the work of the employees in their depart-ments.The 10 leadmen receive the gripes of the employees with-in their departments and attempt to resolve them;the de-partment employees are instructed to report to theirleadmen when late, when they note paycheck errors, whenthey note unsafe conditions,and when they wish to requesta raise,transfer,vacation, sick leave, early leave,or the like.The 10 leadmen authorize overtime for the departmentemployees, check their toolboxes for possession of companytools, and have the sole responsibility for checking out alltools,supplies,and materials utilized in their respective de-partments.The 10 leadmen prepare daily and weekly reports settingforth the number of hours worked by all the employees intheir departments,as well as individual records of the num-ber of hours worked by each employee within each depart-ment.It is the Company's contention that the entire wotk forcein all 13 departments at all three locations is supervised bytwo full-time supervisors, namely, William Mathews and AlDowd, with an occasional assist from R. Spar,7 chairmanof the Company's board of directors, and other front officepeople.8 The evidence discloses that the weld and paintshops, located in the B & M building approximately 150 feetfrom the main plant, are rarely visited by Mathews andDowd.The same situation pertains to the foam and fiber-glassdepartments which are located in the Canoga Avenuebuilding,approximately 2 miles from the main plant.Whilenot determinative,it is significant that the employ-ee handbooks distributed by the Company to all employeesdescribe leadmen as supervisors and that, in several instan-ces, leadmen have signed company forms in the spaces re-served for supervisor signatures.7Thecomplaint alleged,the answer admitted,and I find that R Spar wasa supervisor and agent of theCompanyacting on its behalf at all pertinenttimes.8D Spar, the Company's president, JerryZiegler, the Company's mar-keting services(sales)manager,and other top management,whom I also findto be supervisors and agentsof the Companyacting on its behalf at allpertinent timesThe Company points out that one of the leadmen is paidan hourly rate and receives time and a half for all hoursworked over 40 hours and contends that the salary-bonus-no overtime plan governing the balance of the supervisorsis optional. The leadman in question, Bartlett, testified thatthe Company attempted to place him on the salary-bonus-no overtime plan in January but he refused to go on thatplan, stating he would go back as a regular welder ratherthan go under the plan, since it meant a reduction in hisincome. Faced with this opposition, the Company contin-ued him at his hourly rate with time and a half for allovertime hours.The Company further contends that the work of the lead-men in leading and directing the work of the employees intheir department is routine and requires no independentjudgment. It is clear, however, from the testimony of theleadmen, that an expert knowledge of the work of theirdepartments is necessary in order to inspect the completedwork and either okay it or order it to be replaced or re-worked. Similar discretion is exercised in the assignmentand reassignment of employees, the coordination of theirwork, scheduling work, handling employee gripes and re-quests for time off, verifying time worked (not punched ontimecards), ordering materials, supplies, tools, etc., makingrecommendations or giving advice to higher managementconcerning raises, promotions, transfers, discipline, etc.While Mathews made the final decision with regard to thesematters, it is clear that substantial weight was accorded tothe judgment of the leadmen.The definition of supervisor in Section 2(11) of the Actincludes persons having authority in the interest of the em-ployer to responsibly direct and assign other employees inthe performance of their work, to adjust their grievances,and to effectively recommend action, if in connection withthe exercise of that authority independent judgment is exer-cised.An analysis of the foregoing facts militates a finding thatthe 10 leadmen here concerned were supervisors within themeaning of the Act at times pertinent. Not only did theyexercise authority to assign and direct the work of the em-ployees in their department (in many instances with little orno direction or contact with Mathews or Dowd), but alsoit is clear they had a much closer community of interest withmanagement than with the employees in their depart-ments-as evidenced by their separate method of pay, theirpreshift meetings with higher supervision to plan and sched-ule production and meet the problems arising in that pro-cess, their failure to punch timeclocks and duty to worklonger hours than the employees in their departments,9 withno overtime, and their role in passing on employee gripes,requests, reports, etc. Under the above facts and in view ofa company work force of approximately 120 employees in13 departments at three locations, I find and conclude thatthe preponderance of the evidence establishes that the 10leadmen in question constituted the Company's first line ofsupervision and I therefore find and conclude that LeadmenBlye, Egge, Garcia, Howard, Madvig, Scolavino, Shepherd,Thackrey, Vann, and Whitcomb at all times pertinent were9 The leadmen were requiredto attend a meeting with higher managementprior toshift starting time and toreport tofinal detail to clear any defectsin the coaches there ator near shiftclosing time SPORTS COACH CORPORATION OF AMERICA149supervisors and agents of the Company acting on its behalf.C. The Inventory Control Clerk IssueThe Union challenged the ballot cast by Kelly Cole, theCompany's inventory control clerk on the payroll eligibilitydate, on the ground Cole was an office clerical employee.Cole testified without contradiction that attimes perti-nent he was an hourly rated employee, punched a timeclock,wore the same type of clothing as the unit employees (slacksor jeans and t-shirt or sport shirt), and spent almost all ofhis time working in the production and stockroom area ofthe main plant; that his superiors were Gene Thomas, theCompany's purchasing agent, and Gerry Schwartz, theCompany's vice president, product development; that theCompany maintaineda continuousinventory system, whichrequired that he pick up inventorysheetsdaily at the pur-chasing office covering several departments, count and re-cord the supplies and materials on hand in suchdepartments,and record same and turn the sheets in to hissuperior; and that he also moved supplies and materialsbetween and to departments and from time to time assistedin unloading trucks when the dock was full. A small andirregular portion of his time was spent assisting accountantsat periodic audits and processing employee purchases fromcompany stock. He testified that he at no time gave ordersor directions to other employees, hired or fired employees,or exercised any of the other normal indicia of a supervisoryposition.The unit in which the election was held consisted of "Allproduction and maintenance employees, including shippingand receiving employees at the Employer's plants located at9134 Independence Avenue and 10155 Canoga Avenue,Chatsworth, California; excluding all other employees in-cluding office clerical, professional employees, guards andsupervisors as defined in the Act."On the basis of the foregoing testimony, which I credit,I find that Cole did not exercise any supervisory functionsat times pertinent and was not a supervisor within themeaning ofthe Act. I further find thatinasmuch as he spentthe vast majority of his time working in close physical prox-imity to and among the production and stockroom employ-ees within the unit specified heretofore,under the samewage system, hours, and conditions, he has a closer commu-nity of interest to the Company's productionand mainte-nance andstockroom employees than to the Company'soffice clerical employees, who worked in a physically sep-arate area which was only visitedby Colefrom time to timefor short periods.D. The Alleged Independent Violations ofSection 8(a)(1) of the Act1.The alleged January 6 violationParagraph 8 of the complaint alleges that on January 6the Company by D. Spar, Mathews, and Blye engaged insurveillance,or gave the impression theywere engaging insurveillance, of the employees' union activities, and therebyviolatedSection 8(a)(1) of the Act.The record discloses that Hamm arrangeda meeting be-tween Union Organizer Karlin and several employees atHarvey's Bowling Alley near the plant on the evening ofJanuary6.Hamm tried to get one employee from eachdepartment to attend.Hamm did not attend himself. Em-ployees LeFleur,Blackstone,Ostrow,McCue,and Morrisarrived at the bowling alley at approximately 7 p.m. Theynoted the presence of Supervisor Blye in the bar area withtwo employees in his department,Prevad and Needham.They briefly joined Blye and his companions for a while andhad a few words with them. Blye asked McCue what he andthe others were doing there and McCue replied they wereout on the town. After leaving Blye, LeFleur went to makea telephone call and noted Blye at a phone.Blye hung upseeing LeFleur and asked LeFleur why he and his compan-ions were there.LeFleur replied they were going to shootpool.The five employees were not acquainted with Karlin, butmade contact with him(after leaving Blye) when Karlinapproached Blackstone from the restaurant area and askedhim if he was from SportsCoach.Karlin was advised ofBlye's presence and they all decided to leave the bowlingarea and meet elsewhere. While Karlin and the employeeswere in the parking lot, they saw D. Spar and Mathewsenter the bowling alley.D. Spar and Mathews joined Blye and his two compan-ions on enteringthe bararea andstayed therefor some time,in the course of which D.Spar bought two rounds of drinks.While conversing,Blye told D.Spar and Mathews of thepresence and the identity of the employees he had seenearlier.While D.Spar and Mathews were still in the bararea, Sawchuck was paged on the loudspeaker at the bowl-ing alley (LeFleur was trying to call him there to have himcome to another location for the meeting-Sawchuck hadbeen scheduled to attend the meeting).Mathews conceded he suspected the employees werethere for a union meeting.It is uncontradictedthatBlye,D.Spar, and Mathewsoften stopped at the bowling alley, its bar, and restaurantfor drinks and food. Blye testified he asked McCue andLeFleur what they were doing there because he was curious,never having seen them in the bar at Harvey's before.On these facts,I find no violation of Section 8(a)(1) of theAct occurred. Blye regularly frequented Harvey's bar; hewas there for some time before the five employees arrivedto meet with Karlin. Thus, there is no indication that Blyewas there for the purpose either of exercising a surveillanceover the planned meeting of the five employees with Karlinor that he attempted to conduct a surveillance(having cred-ited Blye's statement he was only curious when he askedMcCue why he was there). Neither is there any evidencethat D. Spar and Mathews arrived at the bar after the fiveemployees and Karlin left for the purpose of ascertainingeither the identity of the five employees or the purpose forwhich they were there; D. Spar and Mathews frequentlyvisited the bar and mingled with the employees there afterleaving the plant.Thatevening their practice was no different; D. Spar andMathews joined Blye and his companions,exchangedrounds ofdrinks,conversed,and drank together for sometime thereafter,as they had many times in the past.Any impression the employees received that they were 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder surveillance was purely personal on their part.I therefore shall recommend that paragraph 8 of the com-plaint be dismissed.2.The alleged January 7 violationParagraph 9 of the complaint alleges that Mathews, inthe presenceof Dowd,interrogated an employee regardinghis union activities and support and the union activities andsupport of other employees;he threatened to layoff all ofthe Company's employees if they supported the Union orselected it as their bargaining representative;he threatenedto contractout the Company's work if the employees select-ed the Union as their bargaining representative; and hesolicited employee grievances for the purpose of undermin-ing employee support ofthe Union.Mathews conceded that he called unit employee Ostrowto his officeon January7.He stated that he did so becausehis brother had informed him of the existence of employeecomplaints and recommended that he talk to Ostrow aboutthem.Mathews further conceded that,in the course of theconversation,he askedOstrow toorganize an employees'grievance committee to see him regarding their complaints.Ostrow testified that,in the course of the conversation,Mathews interrogated him about the identity of the employ-ees who attended the union meeting the previous evening;Mathews stated he knew who was there,naming LeFleurand McCue;Mathews said he was going to fire a couple ofthose at the meeting;and Mathews finally asked Ostrow toset up a meeting with the employees who had grievances.Dowd was not called to testify in the course of the hear-ing.In view of the mutually corroborative testimony of Ma-thews andOstrow,I find thaton January7 Mathews indi-cated his awarenessthatOstrow was a union supporter andasked Ostrow to form an employee grievance committee forthe purpose of bringing employee grievances to him forresolution.I further find that neither Mathews nor Ostrowtestified to any threatof layoffor subcontracting work inthe event the employees supported or selected the Union astheir bargaining representative.I credit Ostrow's testimony that Mathews interrogatedhim both to confirm the identity of several employees whomet with Karlin, as well as to learn the identity of any otheremployees who may have joined the meeting after the em-ployees left the bowling alley.I further credit Ostrow's testimony that Mathews statedhe knew who had been in attendance at the bar the previousevening,identifyingLeFleur andMcCue specifically, andthat he said he was going to fire a couple of those whoattended the meeting.I therefore find thatthe Companyby Mathews on Janu-ary 7 didinterrogate an employee,Ostrow,regarding hisunion activities and support and the union activities andsupport of other employees;he threatened to discharge em-ployees for supportingthe Union;and he solicited the for-mation of an employee grievance committee for the purposeof resolving employee complaintsand therebyundermineemployee support ofthe Union.I further find that by suchinterrogation,threat,and solicitation the Company violatedSection8(a)(1) of the Act.3.The alleged January 8 violationParagraph 10 of the complaint alleges that on January8, at approximately 11:30 a.m., Mathews gave an employeethe impression he was maintaining a surveillance of theemployees'union activities and again solicited employeegrievances for the purpose of undermining employees' sup-port of the Union.This incident is based on a conversation between Ma-thews and employee LeFleur on the date in question.LeFleur testified that he went to Mathews' office afterhearing from Ostrow that Mathews wanted employees whowere dissatisfiedwith the Companyto form a committeeand bring their grievances to him; he asked Mathews if hewanted to talk about the Union; Mathews replied he want-ed to talk with all the employees; Mathews stated he knewwho was at the union meeting the previous evening; heaskedMathews how he knew; Mathews replied he hadenough brown-noses to know and that he also knew of ameeting scheduledfor January 11; he (LeFleur)admitted hewas at the January 6 union meeting; and towards the endof the meeting he asked Mathews for a raise,at which timeMathews wrote LeFleur's name down and said he would geta raise.Mathews testified he talked with LeFleur, but stated theconversation was limited to a discussion of a raise for Le-Fleur.LeFleur's testimony is credited. His credited testimonysupports a finding that Mathews gave LeFleur the impres-sion that the Company was maintaining a surveillance of itsemployees'union activities.Mathews' response,however,to LeFleur's question con-cerning whether he wanted to talk about the Union is am-biguous, however, and does not support the complaintallegationthatMathews solicited employee grievances forthe purposes of undermining union support.Based on the foregoing,Ishall recommend that para-graph 10(b) of the complaint(dealing with the alleged solici-tation)be dismissed.With respect to paragraph 10(a) of the complaint, I findand conclude that Mathews did give an employee, LeFleur,the impressionthat the Companywas maintaining a surveil-lance of its employees'union activitiesand therebyviolatedSection 8(a)(1) ofthe Act.4.The alleged January 12 violation by EggeParagraph 11 of the complaint alleges that on January12, at approximately 9 a.m., Mathews gave employees theimpression that the Company was maintaining a surveil-lance of its employees'union activities.Employee Sawchuck testified that on the date in questionhe was soliciting employee support of the Union at theplant.He testified he saw Mathews approach LeadmanEgge and talk to him.AfterMathews left Egge, Sawchuckapproached Egge and asked what Mathews wanted. Eggereplied that Mathews had asked him if he had seen anyonepassing out union authorization cards on the lunch hour.Neither Egge nor Mathews testified concerning the inci-dent in question.Sawchuck's uncontradicted testimony is credited. I find SPORTS COACH CORPORATION OF AMERICA151that the Company by Egge, a supervisor,gavean employee,Sawchuck,the impressionthat the Companywas maintain-ing a surveillanceof its employees'union activitiesby virtueof the conversational exchange between Egge and Saw-chuck detailed above and therebyviolated Section 8(a)(1)of the Act.105.The alleged January 12 violation by WhitcombParagraphs 12 and 13 of the complaint allege that onJanuary 12, at approximately 4:15, Leadman Whitcombinterrogated an employee regarding his union activities andsupport and, further, that Leadman Whitcomb and Assis-tant Production Manager Dowd threatened employees withdischarge for engaging in union activities or support.Employee McCue testified that on January 12, at approx-imately 4:15, Leadman Whitcomb approached him andasked him what he thought of the Union, to which he repliedthat he had worked in both union and nonunion shops andwould work in either; McCue testified that he went on tostate he heard he was identified as a union supporter andwas scheduled to be fired, at which Whitcomb stated hewould check, left, went over and spoke to Dowd, cameback, and told McCue his name had been taken off the listof those to be fired. McCue further testified Dowd thenapproached and told McCue that Dowd had saved his joband had taken his name off the list.Whitcomb denied the remarks attributed to him (thoughMathews, testifying after Whitcomb, confirmed that Mc-Cue's name was on a list of employees scheduled for dis-charge on January 12, but that it was removed at Dowd'srequest).McCue's testimony is credited.I find and conclude that on the date and at the time statedWhitcomb interrogated McCue about his union sentiments.Itwas McCue, however, and not Whitcomb or Dowd, whostated that he (McCue) was scheduled to be discharged thatday for union activities.Itherefore find and conclude that the Company, byWhitcomb, violated Section 8(a)(1) of the Act on the dateand at the time in question by questioning employee McCueconcerning his union sentiments. I further find and con-clude that paragraph 13 of the complaint is not supportedby the evidence and will recommend that it be dismissed.6.The allegedJanuary12 violation by EggeParagraph 14 of the complaint alleges that the Companyon January 12 by Leadman Egge violated Section 8(a)(1) ofthe Act bythreatening employees with discharge for engag-ing in union activities.Employee Blackstone testified that he heard LeadmanEgge on the date in question direct employees Hamm andLeFleur to report to Mathews' office and asked Egge whythe two had been called to Mathews'office,to which Egge10While par I l of the complaint alleges it wasMathewswho gave theimpressionthe Companywas maintaininga surveillance of its employees'union activities, the evidence disclosesthat it was Egge who gave that impres-sion. Sincethe Company had ample opportunityto refute the matter inquestion,I shall neverthelessfind a violation.replied he didn't know. Blackstone testified he then statedthe employees probably were going to be fired, to whichEgge replied, probably. Blackstone testified he next com-mented that the employees probably were going to be dis-charged because of their union activities, to which Eggereplied that he guessed so, it was too bad, Hamm was a goodworker.Egge testified he did not recall the conversation.Crediting Blackstone's testimony, Egge's comments stilldo not rise to the status of a threat. It was Blackstone whocommented that Hamm and LeFleur were called in to befired and were probably to be fired because of their unionactivities.Egge's rejoinders did not constitute threats todischarge employees because of their union activities. Itherefore find that the evidence fails to support paragraph14 of the complaint and shall recommend that it be dis-missed.7.The alleged January 13 violationby D. Spar, Mathews, Dowd,Vann, and BlyeParagraph 15 of the complaint alleges that on January13D. Spar, Mathews, Dowd, Vann, and Blye engaged insurveillance of employees' union activities or gave the im-pression of so engaging.It is undisputed that at the end of the work shift onJanuary 13 Hamm, LeFleur, Sawchuck, Fields, and twounion officials passed out union leaflets at the alley entranceto the main plant. It is likewise undisputed that Mathews,Dowd, Whitcomb, and Vann appeared and remained for aperiod of time at the door of the plant at the time thedistribution was taking place, D. Spar appeared later, andBlye appeared briefly.Vann corroborated employee testimony that he wrotedown the names of employees who took leaflets from thedistributors, stating he limited his list to men in his depart-ment. Employee Ostrow testified that, in a conversationsubsequent to the leaflet distribution, Vann told him he hadbeen instructed by higher management to note the names ofemployees accepting union leaflets. Ostrow's testimony iscredited.Mathews corroborated employee testimony that he wrotedown names, stating he limited his list to persons who weredistributing the leaflets.Mathews also testified that he and the leadman werethere to check toolboxes, but thereis noevidentiary supportthey actually checked any toolboxes and it is noted manyemployees left by another entrance to the plant where noleadmen were posted.I find that on January 13 at approximately 4:30-5 p.m.the Company by Mathews and Vann gave the employeesleaving the plant the impression that they were engaged insurveillance of their union activities and thereby violatedSection 8(a)(1) of the Act, dismissing any reference to D.Spar, Dowd, and Blye with regard to this incident.8.The alleged January 13 violation by ThackreyParagraph 16 of the complaintallegesthat on January13 Leadman Thackrey threatened employees with discharge 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor refusing to bring grievances to the Company beforesupporting the Union.Employee McCue testified that on January 13 he toldLeadman Thackrey he had been on a January 12 dischargelistbecause of his union activities and that this was notright.He testified that Thackrey replied he had been or-dered byhigher management to listen to employee conver-sations to find out who supported the Union,to record theirnames,and to turn them in and that he had turned in thenames of three men who were pushing the Union,closingwith the statement that,if he hadn't turned in the three men,he himself would have been fired.Thackrey testified, but failed to refute McCue's testimo-ny in any manner whatsoever.McCue's testimony is credited. It fails, however, to sup-port the allegations of paragraph 16 of the complaint, inas-muchas Thackrey's comments were limited to his personalbelief that he,a supervisor,was threatened with discharge,and that such threat was present if he failed to maintain asurveillance over employee union activities,not becauseemployees failed to bring grievances to the Company butrather sought to resolve them by securing union representa-tion.Thackrey's comments,however,did convey an impres-sionthat the Companywas maintaining surveillance of itsemployees'union activities.I therefore find that, while the evidence failed to supportthe allegations of paragraph 16 of the complaint,the Com-pany nevertheless on January 13 by Thackrey violated Sec-tion 8(a)(1) of the Act by giving employee McCue theimpression that it was engaging in surveillance of its em-ployees' union activities.'9.The alleged January 13 violationby Spar and MathewsParagraph 17 of the complaintallegesthat on January13 the Company by D. Spar andMathews interrogatedemployees concerning their union activities and support.Employee Sawchuck testified that,while he was at therear of the plant distributing leaflets along with Hamm,LeFleur, Fields, and two union officials, D. Spar appeared,touched the union button he was wearing,and asked himwhat he thought that was going to do for him, to which hereplied that he believed he was fired because Spar thoughthe had organized the Union, to which Spar replied,"Weren't you?" Sawchuck further testified that he re-sponded by saying he was not organizing the Union at thetime Spar thought he was, with a response from Spar thatif the Union did not get in he might get his job back butotherwise not.D. Spar testified that while he did appearat the leafletdistribution and directed Fields to get off company proper-ty (the alley and a paved area between its edge and the backwall of the Company's main plant are not marked off) andengaged in a brief conversation with Sawchuck,the conver-sation was limited to a demand from Sawchuck for thereason for his firing and his rejoinder that Sawchuck wasfired for wandering around the plant too much instead of11The Companyhad ampleopportunityto litigate this question but failedto do sodoing his work.The company and employeewitnessesmutually corrobo-rated testimony that Mathews and D. Spar invited Saw-chuck, Hamm, LeFleur, and Fields into the plant after theD. Spar-Sawchuck exchange and that all six went to theplant's front office.It is further undisputed that, after ashorttimehad passed, Sawchuck left the plant and thatR. Spar later arrived. It is further established by corrobora-tory testimony of both company and employeewitnessesthat a full and frank discussion went on for some time overproblems at the plant which in part caused the employeesto seek union representation.Among problems mentionedby Hamm,the employees'spokesman,were crowded work-ing conditions,inadequate ventilation,and a suggestionthat an employee suggestion box be installed to receivegripes and recommendations for their solution.It is furtherclear that in the course of the conversation Hamm told themanagement representatives present that Fields had notbeen an active union supporter,his wife was expecting ababy, he needed the job, and many of the employees hadsigned union cards because they thought Fields'dischargewas unfair.Sometime after Hamm's statement to this effect,Mathews took Fields out of the room, offered him rein-statement,and he went back to work the following day.12The company witnesses testified that reinstatement wasoffered to Hamm and LeFleur, but declined. Hamm andLeFleur testified that the only exchange which cameanywhere near an offer occurred when R.Spar asked ifHamm and LeFleur still would need the Union if the Com-pany resolved the problems Hamm recited and reinstatedHamm and LeFleur,to which Hamm responded that hebelieved the employees still would need union representa-tion. This testimony by Hamm and LeFleur was corroborat-ed in part by Fields and is credited.In my judgment, the exchange between Sawchuck andD. Spar at the back of the plant and the exchanges betweenmanagement and employee spokesmen thereafter did notinvolve any coercive interrogation of the employees con-cerning their union activities,but rather consisted of volun-tary, full,and free exchanges at which the employeesvolunteered information concerning problems which trou-bled them and caused them to seek union representation.I therefore find and conclude that the evidence fails tosupport paragraph 17 of the complaint and shall recom-mend that it be dismissed.10. The alleged January 14 violationParagraph 18 of the complaintallegesthat on January14 R. Spar solicited employee grievances and solicited em-ployees to refrain from union support, for the purpose ofundermining employee support of the Union.It is undisputed that R. Spar addressed a meeting of allthe employees within the main plant during working hourson January 14 and stated that the Company did not haveenough money to purify the air of fiberglass particles, pro-vide a cooling system, and increase wages if it was to remaincompetitive. It is likewise undisputed that R. Spar an-12Mathews denied that the offer of reinstatement was made in a separateinterviewThetestimony of Fields,Hamm,and LeFleurto the contrary iscredited SPORTS COACH CORPORATION OF AMERICA153nounced that the Company was installing a suggestion boxwherein the employees might place any grievances theywished to bring to the Company's attention (Spar concededthat the installation of the suggestion box resulted from hisconversation with Hamm the previous evening).No plea torefrain from union support was uttered.Ido not find the statements made by R. Spar constituteeither a promise of benefit or threat of discipline.Neitherdoes the adoption of Hamm's suggestion,that the Companyinstall a suggestion box so that employees might place theirgripes or grievances in it(plus any suggested solutions there-to), rise to the status of a solicitation of employee grievancesfor the purpose of undermining employee support of theUnion.I therefore find that the evidence does not support para-graph 18 of the complaint and shall recommend that it bedismissed.E. The Alleged Violations of Section 8(a)(3) of the Act1.The union activities of Hamm,LeFleur, and SawchuckThe complaint alleges that Hamm, LeFleur, and Saw-chuck were discharged because of their support of theUnion.Hamm was the leading union supporter among theCompany's employees. LeFleur and Sawchuck were activeunion supporters during its organizing campaign.Hamm made the initial contact with the Union in lateDecember 1971 and set up the first (January 6) meetingbetween a union representative and company employees atHarvey'sBar(that meeting has been discussed in earlierfindings).LeFleur and Sawchuck attended the January 6meeting and LeFleur signed a union authorization card atthat time. Hamm and LeFleur attended the second unionmeeting, on January11, and Hamm signeda union authori-zation card at that time.Both Hamm and LeFleur solicitedother employees to sign union authorization cards at theJanuary11meeting.On January 12, at the plant, Hamm, LeFleur, and Saw-chuck solicited other employees to sign union authorizationcards.Sawchuck signed a union authorization card on thatdate.Just prior to the end of the shift on January 12, all three-Hamm, LeFleur and Sawchuck-were discharged. No rea-son was stated for the discharges.2.Company hostility to union organization of itsemployees,awareness of the union organizationalcampaign,and awareness of the identity of theunion activistsD. Spar testified to his opposition to unionization of theCompany's employees. Numerous acts of company surveil-lance of its employees' union activities, threats of discharge,and attempts to form an employee grievance committee toforestall union organization have been found heretofore.The Company was aware that Hamm, LeFleur, and Saw-chuck were union activists prior to their discharge. Aftermaking his initial contact with the Union in late December1971, Hamm informed his leadman and supervisor, Egge,that he had made contact with the Union and sought itssupport in organizingthe Company's employees.On Janu-ary 6, Leadman and Supervisor Blye noted LeFleur's atten-dance at the January 6 union meeting and reported thatattendance to D. Spar and Mathews.D. Spar was aware ofSawchuck's attendance(he heard Sawchuck paged on thebowling alley's public address system while meeting withBlye on January 6). Mathews conceded that he heard ru-mors of union organization among the Company's employ-ees priorto January6 and suspectedthatSawchuck andLeFleur were attending a union meeting that evening. OnJanuary 7,Mathews indicated his surveillance of the em-ployees' union activities and awareness of LeFleur's unionactivities when he interrogated Ostrow regarding who (be-sides Ostrow)was present at the January 6 union meeting,naming LeFleur as one of the persons he knew was present.In the course of his January 7 conversation with Ostrow,Mathews threatened Ostrow that he was going to fire someof the employees who attended the January 6 union meetingand solicited Ostrow to form an employee grievance com-mittee in order to stall the Union'sorganizational cam-paign.On January8,Mathews again confirmed the Company'ssurveillance of its employees'union activities and its knowl-edge of the identity of the union activists in his conversationwith LeFleur.On January12, the activities of SupervisorsMathews,Dowd,and Egge also confirm the Company's surveillanceof its employees'union activities,and particularly the ef-forts that day within the plant by Hamm,LeFleur, andSawchuck to persuadeotheremployees to sign union au-thorization cards.133.The Company's reasons for dischargingHamm, LeFleur, and SawchuckThe Company's witnesses,including Mathews, concededthat Hamm was an outstanding worker, capable of perform-ing practically any task to which he was assigned. Heworked primarilyunder Eggein the periodimmediatelypreceding his discharge,in cabinet installation. He was pro-moted approximately a week or 10 days prior to his dis-charge to the position of floater, the highest paid job in thebargaining unit,and came back to cabinet installation at hisown request. The company representatives who informedHamm of his discharge on January 12 failed to respond tohis request for information as to the reason for his dischargeor his accusation that it was because of his union activities.At the hearing,the reasonsadvanced by the Company forHamm'sdischarge were:(1) his involvement in a minorverbal exchange with Leadman and Supervisor Vann theprevious October, and (2)because Hamm was observed onJanuary 12 away from his work place talking to other em-ployees.It was conceded that LeFleur wasan averageworker. Thereasons given at the hearing for the Company's discharge ofLeFleurwas: (1) his alleged failure to put sufficient effort13Egge also confirmed his knowledgethatHamm was the leading unionsupporteramong theCompany's employees. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto his work, and (2) because he also was observed talkingto other employees away from his workplace on January 12.As far as Sawchuck is concerned, it was conceded thatSawchuck was a good worker when he worked, but that hehad tendency to "wander" around the plant. He likewisewas observed "wandering" away from his workplace onJanuary 12.His alleged "wandering" was the ground given for hisdischarge at the hearing.Hamm and LeFleur received no warnings prior to theirdischarge concerning their work performance, talking, etc.;no order or direction was given to them on January 12,either by their leadman, Egge, or any other supervisor,about being away from their workplace or talking with otheremployees. While Supervisor Dowd was not called to testi-fy,Hamm and LeFleur testified that Dowd contacted themduring the afternoon of January 12, asked them what theywere talking about and instructed them to desist from fur-ther conversation. This instance does not support theCompany's position, however, since Mathews testified thedecision to discharge Hamm, LeFleur, and Sawchuck wasmade in the morning and confirmed by D. Spar at lunch.It is further noted that Hamm was promoted by the Com-pany to the position of floater on January 6, only 6 daysprior to his discharge, that on January 8 Mathews promisedLeFleur a wage increase, and that Sawchuck received onlyone warning prior to his discharge, wherein Mathews andDowd spoke to Sawchuck about wandering away from hisjob (operation of a saw), to which Sawchuck replied that itwas necessary for him to leave the saw fromtime to timeotherwise he became a bit mesmerized and was afraid of anaccident, after which Mathews and Dowd stated they wouldsee to it that he received more variety of workassignments.It is also noted that, following his discharge and while hewas distributing leaflets outside the plant on January 13,D. Spar responded to Sawchuck's statement that he hadbeen fired for engaging in union activities with the comment"Well, didn't you."Finally, in the January 13 conversation between R. Spar,D. Spar, Mathews, Hamm, LeFleur, and Fields, R. Sparintimated that their support of the Union figured in thedischarge of Hamm and LeFleur when he asked themwhether they would drop their union support if the Compa-ny rectified the matters they complained of in the conversa-tion that evening and reinstated them.4.Analysis and conclusionsOne of the best means for inhibiting employee supportof a union,in the course of a union organizational cam-paign,is to dischargethe Union's leading supporters amongthe Company's employees.In view of the Company's knowledge of and hostility tothe organization of its employees,itsknowledge thatHamm,LeFleur,and Sawchuck were leading union sup-porters,its threat to discharge some of such supporters, itssurveillance of the union activities of its employees (inwhich Hamm, Sawchuck, and LeFleur engaged on the dayof their discharge), when coupled with the weak nature ofthe reasonsbelatedly advanced by the Company for thedischarges of the three, I find that the Company dischargedHamm,LeFleur,and Sawchuck because of their union ac-tivities and not for any alleged deficiencies in their workperformance or conduct. I further find that by so dis-charging Hamm, LeFleur, and Sawchuck, the Companyviolated Section 8(axl) and (3) of the Act.F. The Company's Objections to the ElectionFollowing the February 23 election, the Company filedtimely objections thereto on the grounds Hamm and Le-Fleur, as agents and representatives of the Union, engagedin electioneeringactivities on behalf of the Union in theelection area and, further,that Hamm and LeFleur werereceiving financial assistance from the Union.On thesegrounds,the Company seeks to set aside the election.1.The alleged electioneeringImmediatelyprior to theelection,UnionRepresentativeKarlin and Company Attorney Pinhey conferred. Karlinshowed Pinhey a list containing the names of 10 leadmenand advised Pinhey he intended to challenge their votes onthe ground they were supervisors. Pinney asked whetherHamm,LeFleur,and Sawchuck were going to cast a ballotin the election and was informedthatKarlin was sure ofHamm and LeFleur, but not Sawchuck. Pinhey indicatedthe Company intended to challenge the votes of Hamm,LeFleur, and Sawchuck. The two then agreed that to facil-itate the election the leadmenon Karlin's list and Hamm,LeFleur, and Sawchuck would be requested to vote aheadof the other employees. Karlin subsequently talked to Le-Fleur, who was present in the area,and learned that Hammwas not there yet. He instructed LeFleur to wait for Hammand to tell Hamm on his arrival that they were to vote andleave the voting area immediately thereafter.Pinhey in-structed the leadmen to vote as soon as the polls opened.LeFleur entered the plant area near the desk where theballotswere passed out while the leadmen were voting,awaiting Hamm's arrival.Several groups of employees gath-ered in the area,waiting for the leadmen to complete voting.LeFleur joined one of the groups and conversed with themen in that group.When Hamm arrived(shortly after II a.m., due to hisbelief the polls opened at 11 a.m.-the polls actually openedat 10 a.m.) he joined LeFleur and the two went to the endof the voting line.Theyexchanged words with employeeswho passed them by,conversed with one another,and con-versed with employees near them in line. All the employeewitnesses who testified concerning the events at the timeHamm and LeFleur were present in the plant during thevoting indicated that the employees generally were convers-ing while waiting to vote.Hamm and LeFleur concededtheyanswered questions concerning their activities and theUnion's chances in the election, etc.After casting their ballots, Hamm and LeFleur left thevoting area and went to Hamm's car in an adjacent parkinglot.When the vote was completed, the two were invited byUnionRepresentatives Karlin and Marenello to come tothe Company's offices at the front of the plant, where theballots were to be counted.The four men walked through SPORTS COACH CORPORATION OF AMERICAthe plant to the office area. After their arrival, Hamm andLeFleur were instructed by Karlin to leave due to companyobjections to their presence. They left and remained in theparking lot thereafter.Employees McIntyre, Thomas, Butorac, and Bonan cor-roborated LeFleur's testimony concerning his presence dur-ing the early period when balloting was conducted in thevicinity of the table where ballots were distributed, amonga group of employees engaged in conversation,but testifiedthat none of them heard what LeFleur had to say; whileMcIntyre testified he heard Hamm make disparaging re-marks concerning the Company from behind him whileMcIntyre was in the voting line, he was unable to establishto whom Hamm's remarks were addressed or what prompt-ed them.2.Thealleged agency and pay statusHamm, LeFleur, and Karlin testified without contra-diction that the Union neither promised nor paid compen-sation to Hamm and LeFleur prior to their January 12discharge and their distribution of union literature and oth-er efforts to secure union support from other company em-ployees was volunteer work undertaken without expectationof payment therefor.On learning of their ineligibility for unemployment com-pensation, on February 4, Karlin applied to the Internation-alUnion for the award of weekly strike or victimizationbenefits to Hamm and LeFleur, with the proviso they wouldrepay any benefits granted in the event they secured back-pay for weeks in which such benefits were paid. The appli-cation was granted and on February 24 Hamm and LeFleurreceived their first strike or victimization benefits. Hamm asa married man with dependents received $40 per week andLeFleur as a single man received$30 per week.G. Disposition of the Election IssuesIn his order referring the election issues to me, the Re-gional Director for Region 31 directed that, after my hear-ing, ruling, and deciding thereupon, Case 31-RC-1954 shallbe severed and transferred to him for further proceedings.Based on the foregoing findings that Leadmen Blye,Egge,Garcia,Howard,Madvig, Scolovino, Shepherd,Thackrey, Vann, and Whitcomb were supervisors, I findand conclude that the Union's challengesto their ballotshave merit and should be sustained.Based on the findings set out heretofore that the invento-ry control clerk, Cole, was not properly excludable from theunit as an office clerical employee,I find and conclude thatthe Union's challenge to the ballot cast by Cole does nothave merit and should be overruled.On thebasis of the findings set out heretofore that Hammand LeFleur were discriminatorily discharged in violationof Section 8(a)(1) and (3) of the Act, I find and concludethat the Company's challenge to their ballots lacks meritand should be overruled.Based on the findings above that Hamm and LeFleurwere not agents and representatives receiving compensationfrom the Union for services and that they did not engage inelectioneering during the time they were in the election area,155I find and conclude that the Company's objections to theelection lack merit and should be dismissed.In conformance with the order of the Regional Director,Case 31-RC-1954 is herewith severed from Case 31-CA-2807 and referred to the Regional Director for furtherproceedings consonant with the rulings,findings,and con-clusions herein concerning the election issues.CONCLUSIONS OF LAW1.At alltimespertinent the Company was an employerengaged in commerce in a business affecting commerce andthe Union was a labor organization as those terms are de-fined in Section2(2), (5), (6), and (7) of the Act.2.At all times pertinent Leadmen Blye, Egge, Thackrey,Vann, and Whitcomb were supervisors and agents of theCompany acting in its behalf.3.The Company violated Section 8(a)(1) of the Act:(a)By Mathews'interrogation of Ostrow in the presenceof Dowd on January 7 concerning Ostrow's union activitiesand support and the union activities and support of otheremployees; by Mathews' threat to discharge some of theemployees who attended a union meeting on January 6; andby Mathews' solicitation of Ostrow to form an employeegrievance committee in order to undermine the employees'support of the Union.(b) By Mathews' January 8 conversation with LeFleur inwhich he gave LeFleur theimpressionthe Company wasmaintaining a surveillance of its employees' union activities.(c)By Egge's January 12 remarks to Sawchuck whereinhe gave Sawchuck the impression that the Company byMathews was engaging in a surveillance of its employees'union activities.(d) By Whitcomb's January 12 interrogation of McCueconcerning his union activities and support.(e)By giving the impressionthe Companywas maintain-ing a surveillance of its employees'union activities throughthe presence of Mathews and Vann at the back of the planton January 13 while the Union was distributingleafletsthere,Mathews' notation of the names of the employeespassing out such leaflets, and Vann's notation of the namesof employees receiving such leaflets.(f)By Thackrey's January 13 comments to McCuewherein Thackrey gave McCue the impression the Compa-ny was engaged in a surveillance of its employees' unionactivities.4.The Company violated Section 8(a)(1) and(3) of theAct by its January 12 discharge of Hamm, LeFleur, andSawchuck for engaging in union activities and support.5.The Company didnot violatethe Act otherthan spec-ified above.6.The unfair labor practices herein specified affect com-merce as defined inthe Act.THE REMEDYIt having been foundthat the Companyengaged in un-fair laborpractices in violationof Section8(a)(1) and (3) ofthe Act,I shall recommendthat the Companybe directedto cease and desisttherefrom and to takecertain affirmativeaction designed to effectuate the policiesof the Act. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of facts, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I issue the following recommended: 16ORDERSports Coach Corporation of America, Chatsworth, Cali-fornia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities and the union activities of other employees.(b) Threatening its employees with discharge for engag-ing in union activities:.(c) Soliciting its employees to form a grievance commit-tee inorder to undermine its employees' support of theUnion.a ;(d) Conveying to its employees the impression that theCompany is engaging in surveillance of its employees' unionactivities.(e)Discharging its employees for engaging in union ac-tivities.2.Take the following affirmative action:(a)Offer to Dennis Hamm, Daniel LeFleur, and NickSawchuck immediate and full reinstatement 15 to their for-14 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwavied for all purposes.13On Thursday,June22, duringthe hearing, Mathews offered,and Hammand LeFleur accepted,reinstatementto the Company's employ,effectiveMonday,June26.A similaroffer was later extendedto Sawchuck Theparties later advised me that Hamm andLeFleur reported for work onMonday,June 26, and thatSawchuck did not report for workon that dateThe GeneralCounsel and the Charging Party contend,however,that Hammand LeFleurwere not reinstated to the same or substantially equivalentemployment,while the Companycontends that they were so assigned.I shallmer or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and makethem whole for any loss of pay they may have suffered byreasonof discrimination against them for the period begin-ning January 12, 1972, and ending the datetheyare offeredthe aforesaidreinstatement, computed in the manner set outin F.W. Woolworth Company,90 NLRB 289, together withintereston the amount so computed that the rate of 6 per-cent per annum as set outinIsis Plumbing & Heating Co.,138 NLRB 716;(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary todeterminethe amount of backpay due under this recom-mended Order.(c)Post at its places of business in Chatsworth, Califor-nia,wheretheCompany has unit employees (the mainplant, Canoga Avenue building and B & M building), copiesof the attached notice marked "Appendix." 16 Copies of thenotice on forms provided by the Regional Director for Re-gion 31, shall be signed by an authorized representative ofthe Company, posted by it immediately upon receipt there-of, and maintainedfor 60 consecutive days thereafter, inconspicuous places, where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Compa-ny to ensure that the notices are not altered, defaced, orcovered by any other materials.(d)Notify the Regional Director for Region 31, in writ-ing,within 20 days from the date of this Decision, whatsteps the Company has taken to comply herewith.leave this issue to the Board's enforcement machinery for determination.16 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board."